58 F.3d 58
Arthur KOHLER, Jr., Petitioner-Appellant,v.Walter KELLY, Superintendent, Respondent-Appellee.
No. 1668, Docket 94-2548.
United States Court of Appeals,Second Circuit.
Argued June 15, 1995.Decided June 28, 1995.

Appeal from the denial of a petition for a writ of habeas corpus by the United States District Court for the Western District of New York (John T. Curtin, Judge).
R. Nils Olsen, Jr., Getzville, NY, for petitioner-appellant.
Troy Oechsner, Asst. Atty. Gen.  (Peter H. Schiff, Deputy Sol.  Gen. of the State of N.Y., Dennis C. Vacco, Atty. Gen. of the State of N.Y., Nancy A. Spiegel, Asst. Atty. Gen., of counsel), for respondent-appellee.
Before:  WINTER, MAHONEY, and JACOBS, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated in Judge Curtin's opinion.  See 890 F.Supp. 207.